 


EXHIBIT 10.1
 
AGREEMENT FOR SHARE EXCHANGE
 
 

--------------------------------------------------------------------------------


 


AGREEMENT FOR SHARE EXCHANGE



THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of April 7,
2006, by and among Grand Canal Entertainment, Inc., a Delaware corporation (the
"Buyer", “GCNL” or the “Company”) and Tagalder C3 Holdings, Inc., a BVI
corporation (“TAGALDER” or the “Acquiree”), and NT HOLDING CORP., the sole
shareholder of TAGALDER (“NTHH”)


RECITALS:


GCNL and TAGALDER desire to complete a share exchange transaction pursuant to
which GCNL shall acquire all of the issued and outstanding stock of TAGALDER
solely in exchange for the issuance of shares of voting stock of GCNL; and


The Board of Directors of GCNL and the Board of Directors of TAGALDER have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement; and


NTHH is the sole owner of all of the issued and outstanding common stock of
TAGALDER; and


TAGALDER owns 51% of Shanxi Jinyan Coal and Chemical Company Limited, a PRC
incorporated entity through Shanxi Fujia Coking and Chemical Company Limited, a
PRC company; and


THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE EXCHANGE


1.1 The Exchange. At the Closing (as hereinafter defined), GCNL shall acquire
all of the issued and outstanding stock of TAGALDER from NTHH. Consideration to
be issued by GCNL shall be a total of 39,702,080 shares of its common stock (the
“Exchange Shares”) in exchange for 1,000 shares of TAGALDER, representing 100%
of the issued and outstanding stock of TAGALDER. The Exchange shall take place
upon the terms and conditions provided for in this Agreement and in accordance
with applicable law. GCNL has a total of authorized capital of 100,000,000
shares and at closing will have a total of 45,116,000 shares issued and
outstanding.


1.2 Closing and Effective Time. Subject to the provisions of this Agreement, the
parties shall hold a closing (the "Closing") on (i) the first business day on
which the last of the conditions set forth in Article V to be fulfilled prior to
the Closing is fulfilled or waived or (ii) at such time and place as the parties
hereto may agree. Such date shall be the date of Exchange (the "Effective
Time"). Effective Time shall be no later than April 21, 2006
 
 

--------------------------------------------------------------------------------


 


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1 Representations and Warranties of GCNL. GCNL represents and warrants to
TAGALDER and NTHH as follows:


(a) Organization, Standing and Power. GCNL is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.
 
(b) Reserved.


(c) Certificate of Incorporation, Bylaws, and Minute Books. The copies of the
Articles of Incorporation and of the Bylaws of GCNL which have been delivered to
TAGALDER are true, correct and complete copies thereof. The minute book of GCNL,
which has been made available for inspection, contains accurate minutes of all
meetings and accurate consents in lieu of meetings of the Board of Directors
(and any committee thereof) and of the shareholders of GCNL since the date of
incorporation and accurately reflects all transactions referred to in such
minutes and consents in lieu of meetings.


(d) Authority. GCNL has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of GCNL.
No other corporate or shareholder proceedings on the part of GCNL are necessary
to authorize the Exchange, or the other transactions contemplated hereby.


(e) Conflict with Other Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or the creation of a lien, pledge, security interest or other encumbrance
on assets (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a "violation") pursuant to any
provision of the Articles of Incorporation or Bylaws or any organizational
document of GCNL or, result in any violation of any loan or credit agreement,
note, mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to GCNL which violation
would have a material adverse effect on GCNL taken as a whole. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a "Governmental Entity") is
required by or with respect to GCNL in connection with the execution and
delivery of this Agreement by GCNL or the consummation by GCNL of the
transactions contemplated hereby.


(f) Books and Records. GCNL has made and will make available for inspection by
TAGALDER upon reasonable request all the books of GCNL relating to the business
of GCNL. Such books of GCNL have been maintained in the ordinary course of
business. All documents furnished or caused to be furnished to TAGALDER by GCNL
are true and correct copies, and there are no amendments or modifications
thereto except as set forth in such documents.
 
 

--------------------------------------------------------------------------------



 
(g) Compliance with Laws. GCNL is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.


(h) Dilutive Securities. GCNL has no dilutive securities of any kind, including
but not limited to warrants, options or employee stock options outstanding.


(i) Reserved.


(j) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of GCNL, threatened against or affecting GCNL which is reasonably
likely to have a material adverse effect on GCNL, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against GCNL having, or which, insofar as reasonably can be
foreseen, in the future could have, any such effect.


(k) Tax Returns. GCNL has duly filed or will file prior to Closing any tax
reports and returns required to be filed by it and has fully paid all taxes and
other charges claimed to be due from it by any federal, state or local taxing
authorities. There are not now any pending questions relating to, or claims
asserted for, taxes or assessments asserted upon GCNL.


2.2 Representations and Warranties of TAGALDER. TAGALDER represents and warrants
to GCNL as follows:


(a)  Organization, Standing and Power. TAGALDER is a corporation duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.


(b) Capital Structure. The authorized capital stock of TAGALDER consists of
fifty thousand (50,000) shares of Common Stock with par value of United States
One Dollar ($1.00) per share. As of the date of execution of this Agreement, it
has a total of one thousand (1,000) share of common stock issued and
outstanding. All outstanding shares of TAGALDER stock are validly issued, fully
paid and non assessable and not subject to preemptive rights or other
restrictions on transfer. All of the issued and outstanding shares of TAGALDER
were issued in compliance with all applicable securities laws. There are no
options, warrants, calls, agreements or other rights to purchase or otherwise
acquire from TAGALDER at any time, or upon the happening of any stated event,
any share of the capital stock of TAGALDER.


(c) Certificate of Incorporation, Bylaws and Minute Books. The copies of the
Certificate of Incorporation and of the other corporate documents of TAGALDER
which have been delivered to GCNL are true, correct and complete copies thereof.
The minute books of TAGALDER which have been made available for inspection
contain accurate minutes of all meetings and accurate consents in lieu of
meetings of the Board of Directors (and any committee thereof) and of the
shareholders of TAGALDER since the date of incorporation and accurately reflect
all transactions referred to in such minutes and consents in lieu of meetings.
 
 

--------------------------------------------------------------------------------



 
(d) Authority. TAGALDER has all requisite power to enter into this Agreement
and, subject to approval of the proposed transaction by the holders of 100% of
its issued and outstanding shares which are entitled to vote to approve the
proposed transaction, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no other corporate
or shareholder proceedings on the part of TAGALDER are necessary to authorize
the Exchange and the other transactions contemplated hereby.


(e) Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Certificate of Incorporation or Bylaws of TAGALDER or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to TAGALDER or
its properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to TAGALDER in connection with the execution and delivery of
this Agreement by TAGALDER, or the consummation by TAGALDER of the transactions
contemplated hereby.


(f) Subsidiary and Business. TAGALDER owns 100% of Hopeful Asia Limited, a Hong
Kong company, which owns 75% of Shanxi Fujia Coking and Chemical Company
Limited, a wholly owned foreign enterprise incorporated in China ("FJCC") that
owns a 20 years drilling rights of a coke mine property called Yong'an Coal
Mine, located in Xixinzhuang Town of Xiaoyi City, Shanxi Province, China. Also,
FJCC shall complete its procedures to acquire 51% ownership of Shanxi Jinyan
Coal and Chemical Company Limited, a company incorporated in China ("Shanxi
Jinyan") engages in businesses of coal processing, chemical products
manufacturing and power generations. TAGALDER, FJCC and Shanxi Jinyan shall
hereinafter be referred to as the "Acquired Entities."


(g) Books and Records. TAGALDER has made and will make available for inspection
by GCNL upon reasonable request all the books of account, relating to the
business of the Acquired Entities. Such books of account of the Acquired
Entities have been maintained in the ordinary course of business. All documents
furnished or caused to be furnished to GCNL by TAGALDER are true and correct
copies, and there are no amendments or modifications thereto except as set forth
in such documents.


(h) Compliance with Laws. The Acquired Entities are and have been in compliance
in all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any Governmental Entity
applicable to each ot them, their properties or the operation of their
respective businesses.


(i) Liabilities and Obligations. Acquired Entities has no material liabilities
or obligations (absolute, accrued, contingent or otherwise) except those stated
in the latest audited financial statements filed by NTHH with Security and
Exchange Commission for NTHH’s year ending December 31, 2005.


(j) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of any of the Acquired Entities threatened against or affecting such
Acquired Entity, which is reasonably likely to have a material adverse effect on
TAGALDER or any of the Acquired Entities, taken as a whole, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against any of the Acquired Entities having, or which,
insofar as reasonably can be foreseen, in the future could have, any such
effect.
 
 

--------------------------------------------------------------------------------



 
(k) Taxes. Each of the Acquired Entities has filed or will file within the time
prescribed by law (including extension of time approved by the appropriate
taxing authority) all tax returns and reports required to be filed with all
other jurisdictions where such filing is required by law; and each of the
Acquired Entities has paid, or made adequate provision for the payment of all
taxes, interest, penalties, assessments or deficiencies due and payable on, and
with respect to such periods. TAGALDER knows of (i) no other tax returns or
reports which are required to be filed which have not been so filed and (ii) no
unpaid assessment for additional taxes for any fiscal period or any basis
therefore.


(l) Licenses, Permits; Intellectual Property. Each of the Acquired Entities owns
or possesses in the operation of its business all material authorizations which
are necessary for it to conduct its business as now conducted. Neither the
execution or delivery of this Agreement nor the consummation of the transactions
contemplated hereby will require any notice or consent under or have any
material adverse effect upon any such authorizations.


2.3 Representations and Warranties of NTHH. By execution of this Agreement, NTHH
represents and warrants to GCNL as follows:


(a) Shares Free and Clear. The shares of TAGALDER which NTHH owns are free and
clear of any liens, claims, options, charges or encumbrances of any nature.


(b) Unqualified Right to Transfer Shares. NTHH has the unqualified right to
sell, assign, and deliver the shares of TAGALDER and, upon consummation of the
transactions contemplated by this Agreement, GCNL will acquire good and valid
title to such shares, free and clear of all liens, claims, options, charges, and
encumbrances of whatsoever nature.


(c) Agreement and Transaction Duly Authorized. NTHH is authorized to execute and
deliver this Agreement and to consummate the share exchange transaction
described herein. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of any contract, commitment, indenture,
other agreement or restriction of any kind or character to which such NTHH is a
party or by which such NTHH is bound.


(d) Share Ownership. NTHH is presently the sole shareholder of TAGALDER, and
owns a total of 1,000 shares.
 
ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS


3.1 Covenants of TAGALDER and GCNL. During the period from the date of this
Agreement and continuing until the Effective Time, TAGALDER, the Acquired
Entities and GCNL each agree as to themselves (except as expressly contemplated
or permitted by this Agreement, or to the extent that the other party shall
otherwise consent in writing):


(a) Ordinary Course. Each party shall carry on its respective businesses in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted.
 
 

--------------------------------------------------------------------------------



 
(b) Dividends; Changes in Stock. No party shall (i) declare or pay any dividends
on or make other distributions in respect of any of its capital stock, or (ii)
repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.


(c) Issuance of Securities. No party shall issue, deliver or sell, or authorize
or propose the issuance, delivery or sale of, any shares of its capital stock of
any class, any voting debt or any securities convertible into, or any rights,
warrants or options to acquire, any such shares, voting debt or convertible
securities.


(d) Governing Documents. No party shall amend or propose to amend its Articles
of Incorporation or Bylaws.


(e) No Dispositions. Except for the transfer of assets in the ordinary course of
business consistent with prior practice, no party shall sell, lease, encumber or
otherwise dispose of, or agree to sell, lease, encumber or otherwise dispose of,
any of its assets, which are material, individually or in the aggregate, to such
party.


(f) Indebtedness. No party shall incur any indebtedness for borrowed money or
guarantee any such indebtedness or issue or sell any debt securities or warrants
or rights to acquire any debt securities of such party or guarantee any debt
securities of others other than in each case in the ordinary course of business
consistent with prior practice.


3.2  Other Actions. No party shall take any action that would or is reasonably
likely to result in any of its representations and warranties set forth in this
Agreement being untrue as of the date made (to the extent so limited), or in any
of the conditions to the Exchange set forth in Article V not being satisfied.


ARTICLE IV
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


4.1 Restricted GCNL Shares. The Exchange Shares will not be registered under the
Securities Act, but will be issued pursuant to applicable exemptions from such
registration requirements for transactions not involving a public offering
and/or for transactions which constitute “offshore transactions” as defined in
Regulation S under the Securities Act of 1933. Accordingly, the Exchange Shares
will constitute "restricted securities" for purposes of the Securities Act and
the holders of Exchange Shares will not be able to transfer such shares except
upon compliance with the registration requirements of the Securities Act or in
reliance upon an available exemption therefrom. The certificates evidencing the
Exchange Shares shall contain a legend to the foregoing effect and the holders
of such shares shall deliver at Closing an Investment Letter acknowledging the
fact that the Exchange Shares are restricted securities and agreeing to the
foregoing transfer restrictions.


4.2 Access to Information. Upon reasonable notice, GCNL and TAGALDER shall each
afford to the officers, employees, accountants, counsel and other
representatives of the other company, and with respect to TAGALDER, the Acquired
Entities, access to all their respective properties, books, contracts,
commitments and records and, during such period, each of GCNL and TAGALDER shall
furnish promptly to the other (a) a copy of each report, schedule, registration
statement and other document filed or received by it during such period pursuant
to the requirements of Federal or state securities laws and (b) all other
information concerning its business, properties and personnel as such other
party may reasonably request. Unless otherwise required by law, the parties will
hold any such information which is nonpublic in confidence until such time as
such information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.
 
 

--------------------------------------------------------------------------------



 
4.3 Legal Conditions to Exchange. Each of GCNL and TAGALDER shall take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Exchange and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon any of them or upon any of their related entities or
subsidiaries in connection with the Exchange. Each party shall take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private third party, required to
be obtained or made by GCNL or TAGALDER or any of their related entities or
subsidiaries in connection with the Exchange or the taking of any action
contemplated thereby or by this Agreement.


4.4 Board of Directors and Officers. There should be no change in the board of
directors of TAGALDER


4.5 Potential Rescission. Immediately upon execution of this Agreement TAGALADER
and NTHH shall seek any and all consents required for completion of the
acquisition of Shanxi Jinyan. In the event TAGALDER and NTHH fail to obtain such
consent or clear the government procedures required to complete such acquisition
on or before May 31, 2006, GCNL and R Capital shall have the option to require
TAGALDER to rescind the share exchange transaction contemplated by this
Agreement and unwind the transaction.


ARTICLE V
CONDITIONS PRECEDENT


5.1 Conditions to Each Party's Obligation To Effect the Exchange. The respective
obligations of each party to effect the Exchange shall be conditional upon the
filing, occurring or obtainment of all authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by any governmental entity or by any applicable law, rule, or regulation
governing the transactions contemplated hereby.


5.2 Conditions to Obligations of GCNL. The obligation of GCNL to effect the
Exchange is subject to the satisfaction of the following conditions on or before
the Closing Date unless waived by GCNL:


(a) Representations and Warranties. The representations and warranties of
TAGALDER and of NTHH set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and GCNL shall have received a certificate
signed on behalf of TAGALDER by the President of TAGALDER and a certificate
signed by NTHH to such effect.


(b) Performance of Obligations of TAGALDER. TAGALDER shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and GCNL shall have received a
certificate signed on behalf of TAGALDER by the President to such effect.
 
 

--------------------------------------------------------------------------------



 
(c) Closing Documents. GCNL shall have received such certificates and other
closing documents as counsel for GCNL shall reasonably request.


(d) Reserved..


(e) Consents. TAGALDER shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of GCNL, individually or in the aggregate, have a material adverse
effect on TAGALDER, the Acquired Entities, and of their subsidiaries and related
entities taken as a whole upon the consummation of the transactions contemplated
hereby. TAGALDER shall also have received the approval of NTHH in accordance
with applicable law.


(f) Due Diligence Review. GCNL shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of TAGALDER and the Acquired Entities and shall not have determined
that any of the representations or warranties of TAGALDER or NTHH contained
herein are, as of the date hereof or the Closing Date, inaccurate in any
material respect or that TAGALDER or NTHH is otherwise in violation of any of
the provisions of this Agreement.


(g) Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of GCNL, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against TAGALDER, the consequences of which, in the judgment of GCNL, could be
materially adverse to TAGALDER.


(h) Reserved. 


5.3 Conditions to Obligations of TAGALDER. The obligation of TAGALDER to effect
the Exchange is subject to the satisfaction of the following conditions unless
waived by TAGALDER:


(a) Representations and Warranties. The representations and warranties of GCNL
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and (except to the extent such representations
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date, except as otherwise contemplated by this Agreement, TAGALDER
shall have received a certificate signed on behalf of GCNL by the President to
such effect.


(b) Performance of Obligations of GCNL. GCNL shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and TAGALDER shall have received a
certificate signed on behalf of GCNL by the President to such effect.
 
 

--------------------------------------------------------------------------------



 
(c) Closing Documents. TAGALDER shall have received such certificates and other
closing documents as counsel for TAGALDER shall reasonably request.


(d) Consents. GCNL shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby.


(e) Due Diligence Review. TAGALDER shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of GCNL and shall not have determined that any of the
representations or warranties of GCNL contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that GCNL is
otherwise in violation of any of the provisions of this Agreement.


(f) Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of TAGALDER, made in good
faith, would make the consummation of the Exchange imprudent. In addition, there
shall not be any other litigation or other proceeding pending or threatened
against GCNL the consequences of which, in the judgment of TAGALDER, could be
materially adverse to GCNL.


ARTICLE VI
TERMINATION AND AMENDMENT


6.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time:


(a) by mutual consent of GCNL and TAGALDER;


(b) by either GCNL or TAGALDER if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable; or


(c) Reserved.


6.2 Effect of Termination. In the event of termination of this Agreement by
either TAGALDER or GCNL as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto. In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.


6.3 Amendment. This Agreement may be amended by mutual agreement of GCNL,
TAGALDER and the NTHH, provided that in the case of GCNL and TAGALDER, any such
amendment must authorized by their respective Boards of Directors, and to the
extent required by law, approved by their respective NTHH. Any such amendment
must be by an instrument in writing signed on behalf of each of the parties
hereto.


6.4 Extension; Waiver. At any time prior to the Effective Time, the parties
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.
 
 

--------------------------------------------------------------------------------



 
ARTICLE VII
GENERAL PROVISIONS


7.1 Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of three years from the date of this Agreement.


7.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):


(a) If to GCNL:


Grand Canal Entertainment, Inc.
c/o Cutler Law Group
3206 West Wimbledon Drive
Augusta, GA 30909
Attn: M. Richard Cutler
Telephone: (706) 738-4122
Facsimile: (706) 738-1966
Email: rcutler@cutlerlaw.com


(b) If to TAGALDER:


8/Floor
No. 211 Johnston Road
Wanchai
Hong Kong
Telephone: 852-2836-6202
Facsimile: 852-2836-0762




(c) If to the NTHH, at the addresses of TAGALDER.


7.3 Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words "include", "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation". The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.
 
 

--------------------------------------------------------------------------------



 
7.4 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.


7.5 Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


7.6 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law. Each party hereby irrevocably submits to the jurisdiction of any
Delaware state court or any federal court in the State of Delaware in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


7.7 No Remedy in Certain Circumstances. Each party agrees that, should any court
or other competent authority hold any provision of this Agreement or part hereof
or thereof to be null, void or unenforceable, or order any party to take any
action inconsistent herewith or not to take any action required herein, the
other party shall not be entitled to specific performance of such provision or
part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.


7.8 Publicity. Except as otherwise required by law or the rules of the SEC, so
long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.


7.9 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.






--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Agreement for Share Exchange has been signed by the
parties set forth below as of the date set forth above.



GRAND CANAL ENTERTAINMENT, INC.


By: /s/ M. Richard Cutler, President




TAGALDER C3 HOLDING, INC.


By: /s/ Chun Ka Tsun, CEO




NTHH:
By: /s/ Chun Ka Tsun, CEO
 
 

--------------------------------------------------------------------------------


 
 